         Case 3:15-cr-00120-VAB Document 862 Filed 08/07/20 Page 1 of 11



                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

 UNITED STATES,
      Plaintiff,

         v.
                                                     No. 3:15-cr-120-9 (VAB)
 ELIO DELIMA,
       Defendant.


         RULING AND ORDER FOR MOTION FOR SENTENCE REDUCTION

        Elio Delima (“Defendant”) twice has moved for a modification or reduction of his

sentence. Mot., ECF No. 782 (Dec. 18, 2017) (“First Mot.”); Mot., ECF No. 788 (Oct. 1, 2018)

(“Second Mot.”)

        For the following reasons, the motions for a sentence reduction are DENIED.

   I.         FACTUAL AND PROCEDURAL BACKGROUND

        On September 19, 2016, Mr. Delima pled guilty to Count One, conspiracy to possess with

intent to distribute 100 grams or more of a mixture and substance containing a detectable amount

of heroin, in violation of §§ 841(a)(1), 841(b)(1)(B)(i), and 846. Plea Agreement, ECF No. 489

at 1 (Sept. 19, 2016).

        On December 22, 2016, the Court sentenced Mr. Delima to a term of imprisonment of

105 months, a four-year term of supervised release, and a special assessment of $100.00. J., ECF

No. 628 (Dec. 22, 2016).

        On December 18, 2017, Mr. Delima moved for a reduction of sentence under 18 U.S.C. §

3582. First Mot. at 1.




                                               1
          Case 3:15-cr-00120-VAB Document 862 Filed 08/07/20 Page 2 of 11



         On October 1, 2018, Mr. Delima again moved for a reduction of sentence under 28

U.S.C. § 2255 and a decision issued by the United States Court of Appeals for the Ninth Circuit

interpreting Amendment 794 of the United States Sentencing Guidelines. Second Mot. at 1.

   II.      STANDARD OF REVIEW

            A. 18 U.S.C. § 3582(c)(2)

         18 U.S.C. § 3582(c)(2) permits a court to modify a term of imprisonment

                [I]n the case of a defendant who has been sentenced to a term of
                imprisonment based on a sentencing range that has subsequently
                been lowered by the Sentencing Commission pursuant to 28 U.S.C.
                994(o), upon motion of the defendant or the Direct of Bureau of
                Prisons, or on its own motion, the court may reduce the term of
                imprisonment, after considering the factors set forth in section
                3553(a) to the extent that they are applicable, if such a reduction is
                consistent with applicable policy statements issued by the
                Sentencing Commission.

         The applicable policy statement, U.S.S.G. § 1B1.10, permits a court to reduce a

defendant’s sentence if “the guideline range applicable to that defendant has subsequently been

lowered as a result of an amendment to the Guidelines Manual listed in subsection (d)” only if

“any such reduction in the defendant’s term of imprisonment [is] consistent with this policy

statement.” U.S.S.G. § 1B1.10(a)(1). Subsection (d) includes Amendment 782, which is

therefore consistent with the policy statement of section 1B1.10. See U.S.S.G. § 1B1.10(a)(2)

(“A reduction in the defendant’s terms of imprisonment is not consistent with this policy

statement and therefore is not authorized under 18 U.S.C. § 3582(c)(2) if-- (A) None of the

amendments listed in subsection (d) is applicable to the defendant; or (B) An amendment listed

in subsection (d) does not have the effect of lowering the defendant’s applicable guideline

range.”). Amendment 782 is subject to an additional requirement, which does not permit the




                                                  2
        Case 3:15-cr-00120-VAB Document 862 Filed 08/07/20 Page 3 of 11



court to reduce a sentence “unless the effective date of the court’s order is November 1, 2015, or

later.” U.S.S.G. § 1B1.10(e).

       The Supreme Court established a two-step inquiry for motions for a sentence reduction

under Section 3582: “(1) whether the defendant is eligible for a reduction pursuant to 18 U.S.C.

§ 3582(c)(2) and (2) whether a reduction is warranted in light of the factors listed in 18 U.S.C. §

3553(a).” United States v. Leonard, 844 F.3d 102, 106 (2d Cir. 2016) (citing Dillon v. United

States, 560 U.S. 817, 826 (2010)).

           B. 28 U.S.C. § 2255

       A prisoner may petition a federal court to vacate, set aside, or correct the sentence. 28

U.S.C. § 2255. A prisoner may challenge the legality of his or her sentence under section 2255 if

the sentence was: (1) imposed in violation of the Constitution or laws of the United States; (2)

imposed by a court that lacked jurisdiction to sentence the prisoner; (3) in excess of the

maximum detention authorized by law; or (4) otherwise subject to collateral attack. 28 U.S.C. §

2255(a). “[C]ollateral attack on a final judgment in a criminal case is generally available under

[section] 2255 only for a constitutional error, a lack of jurisdiction in the sentencing court, or an

error of law or fact that constitutes a fundamental defect which inherently results in complete

miscarriage of justice.” Graziano v. United States, 83 F.3d 587, 589–90 (2d Cir.1996) (citation

and internal quotation marks omitted).

       Courts shall grant petitioners leave to amend their section 2255 petitions when “justice so

requires.” Fed. R. Civ. P.15(a)(2); Littlejohn v. Artuz, 271 F.3d 360, 363 (2d Cir. 2001) (“Given

that motions to amend are not successive habeas petitions, the standard for granting or denying a

motion to amend is thus governed by Federal Rule of Civil Procedure 15(a). The application

of Rule 15(a) is supported by 28 U.S.C. § 2242, which states that a petition for habeas corpus



                                                  3
         Case 3:15-cr-00120-VAB Document 862 Filed 08/07/20 Page 4 of 11



‘may be amended or supplemented as provided in the rules of procedure applicable to civil

actions’[.]”).

        The bar for a section 2255 petition is high, and “even constitutional errors will not be

redressed through a section 2255 petition unless they have had a ‘substantial and injurious effect’

that results in ‘actual prejudice’ to the petitioner.” Wilson v. United States, No. 3:16-cv-1791

(SRU), 2017 WL 3044652, at *1 (D. Conn. July 18, 2017) (quoting Brecht v. Abrahamson, 507

U.S. 619, 623 (1993)).

        A “federal prisoner may not use a section 2255 petition to relitigate questions that were

expressly or impliedly resolved during a direct appeal, absent ‘an intervening change of

controlling law, the availability of new evidence, or the need to correct a clear error or prevent

manifest injustice.” Id. (quoting United States v. Becker, 502 F.3d 122, 127 (2d Cir. 2013)).

        Challenges under section 2255 also must be timely. They must be filed within one year of:

                 (1) the date on which the judgment of conviction becomes final; (2)
                 the date on which the impediment to making a motion created by
                 governmental action in violation of the Constitution or laws of the
                 United States is removed, if the movant was prevented from making
                 a motion by such governmental action; (3) the date on which the
                 right asserted was initially recognized by the Supreme Court, if that
                 right has been newly recognized by the Supreme Court and made
                 retroactively applicable to cases on collateral review; or (4) the date
                 on which the facts supporting the claim or claims presented could
                 have been discovered through the exercise of due diligence.

28 U.S.C. § 2255(f).

        Even a timely filed challenge may be barred if a petitioner “knowingly, voluntarily, and

competently” waived his or her appeal rights before or at sentencing. United States v. Gomez-

Perez, 215 F.3d 315, 318 (2d Cir. 2000). The Second Circuit has generally recognized the

enforceability of appeal waivers, but will grant exceptions in narrow circumstances. See id. at

318–19 (“When upholding the validity of these waivers, we have recognized that the benefits of


                                                   4
           Case 3:15-cr-00120-VAB Document 862 Filed 08/07/20 Page 5 of 11



such waivers inure to both government and the defendant alike, with the government receiving

the benefit of reduced litigation, and the defendant receiving some certainty with respect to his

liability and punishment. . . . The[ ] exceptions to the presumption of the enforceability of a

waiver, however, occupy a very circumscribed area of our jurisprudence.”).

          Section 2255 also requires that the district court hold a hearing on the petitioner's motion

unless “the motion and the files and records of the case conclusively show that the prisoner is

entitled to no relief.” Chang v. United States, 250 F.3d 79, 85 (2d Cir. 2001). “[A]lthough a

hearing may be warranted, ‘that conclusion does not imply that a movant must always be

allowed to appear in a district court for a full hearing if the record does not conclusively and

expressly belie his claim[.]’” Id. (quoting Machibroda v. United States, 368 U.S. 487, 495

(1962)); see also Gomez-Rodriguez v. United States, No. 3:18-cv-00807 (VLB), 2020 WL

1430011, at *7 (D. Conn. Mar. 24, 2020) (“[T]he text of § 2255 provides that the Court need not

conduct a hearing where ‘the motion and the files and records of the case conclusively show that

the prisoner is entitled to no relief.”) (quoting 28 U.S.C. § 2255(b) (2014)).

   III.      DISCUSSION

             A. 18 U.S.C. § 3582(c)(2)

          Under section 3582(c)(2), a convicted defendant is eligible for a sentence reduction if

“(1) he has been sentenced to a term of imprisonment based on a sentencing range that has

subsequently been lowered, and (2) such a reduction is consistent with applicable policy

statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(2). “[A] district court

has the discretion to deny relief where, upon review of the factors detailed in 18 U.S.C. §

3553(a), it determines that a reduction is unwarranted.” United States v. Arbaje-Diaz, 699 F.

App’x 42, 43 (2d Cir. 2017) (summary order) (citing Dillon, 560 U.S. at 826).



                                                   5
        Case 3:15-cr-00120-VAB Document 862 Filed 08/07/20 Page 6 of 11



       Mr. Delima argues that he is entitled to a two-level reduction of his current sentence

under 18 U.S.C. § 3582(c)(2) and Amendment 782. First Mot.

       The Court disagrees.

       Mr. Delima is not eligible for a sentence reduction under the amended sentencing

guidelines. Section 2D1.1(c)(5) was “amended by striking ‘Level 32’ and inserting ‘Level 30.’”

U.S.S.G. Guidelines Manual: Supplement to Appendix C (2018). Mr. Delima’s base offense

level was 30, “based on the parties’ agreement that the Guidelines equivalent of at least 1

kilogram but less than 3 kilograms of heroin is properly attributable to the defendant.” Plea

Agreement at 4. Mr. Delima’s base level was reduced to a total offense level of 27 for

acceptance of responsibility under U.S.S.G. § 3E1.1, resulting in a sentencing range of 100 to

125 months. Plea Agreement at 4. And Mr. Delima received a sentence of 105 months, which

falls within the sentencing range. Id.

       Even if Mr. Delima was eligible for a reduction, the amendment would not “have the

effect of lowering [his] applicable guideline range,” U.S.S.G § 1B1.10(a)(2)(B), because the base

offense level applied to him was 30 in accordance with the amendment. Plea Agreement at 4; see

also United States v. James, 702 F. App’x 24, 26 n.3 (2d Cir. 2017) (noting that the amendment

to § 2D1.1(c)(5) produced a base offense level of 30). His sentence therefore was within the

applicable guideline range.

       Accordingly, Mr. Delima’s motion under 18 U.S.C. § 3582(c)(2) will be denied.

           B. 28 U.S.C. § 2255

       Section 3B1.2 permits a decrease in a defendant’s offense level: a defendant’s offense

level is reduced by two levels if he was a “minor participant in any criminal activity,” four levels

if a “minimal participant,” and three levels if between those two categories. U.S.S.G. § 3B1.2. A



                                                 6
         Case 3:15-cr-00120-VAB Document 862 Filed 08/07/20 Page 7 of 11



minimal participant is one who is “plainly among the least culpable of those involved in the

conduct of a group,” which may be evidenced by “the defendant’s lack of knowledge or

understanding of the scope and structure of the enterprise and of the activities of others.”

U.S.S.G. § 3B1.2, cmt. n.4. A minor participant is one “who is less culpable than most other

participants in the criminal activity, but whose role could not be described as minimal.” U.S.S.G.

§ 3B1.2, cmt. n.5.

       In considering whether to apply the reduction, the Guidelines states that district courts

should consider a non-exhaustive list of factors:

               (i) the degree to which the defendant understood the scope and
               structure of the criminal activity;
               (ii) the degree to which the defendant participated in planning or
               organizing the criminal activity;
               (iii) the degree to which the defendant exercised decision-making
               authority or influenced the exercise of decision-making authority;
               (iv) the nature and extent of the defendant’s participation in the
               commission of the criminal activity, including the acts the defendant
               performed and the responsibility and discretion the defendant had in
               performing those acts; and
               (v) the degree to which the defendant stood to benefit from the
               criminal activity.

U.S.S.G. § 3B1.2 cmt. n.3(C). The Commission included this amendment, in part, to resolve a

Circuit split over the meaning of “the average participant;” some Circuits—including this one—

interpreted it as the average participant among “the universe of persons participating in similar

crimes.” United States v. Soborski, 708 F. App’x 6, 11 (2d Cir. 2017) (quoting United States v.

Rahman, 189 F.3d 88 (2d Cir. 1999)).

       The Supreme Court, as well as courts in this Circuit, have held that “unless the claim

alleges a lack of jurisdiction or constitutional error . . . an error of law does not provide a basis

for collateral attack unless the claimed error constituted ‘a fundamental defect which inherently

results in a complete miscarriage of justice.’” United States v. Addonizio, 442 U.S. 178, 185


                                                   7
         Case 3:15-cr-00120-VAB Document 862 Filed 08/07/20 Page 8 of 11



(1979) (quoting Hill v. United States, 368 U.S. 424, 428 (1962)); Graziano v. United States, 83

F.3d 587, 589–90 (2d Cir. 1996) (per curiam) (quoting United States v. Bokun, 73 F.3d 8, 12 (2d

Cir. 1995)); Gomez-Rodriguez, 2020 WL 1430011, at *7 (D. Conn. Mar. 24, 2020) (denying

petitioner’s motion for minor role adjustment under section 2255 in part because petitioner “is

asking for a ‘do-over,’ which, as should be clear from the caselaw cited above, is not available

on collateral attack”); United States v. Reed, No. 3:16-cv-01356 (SRU), 2017 WL 5573151, at *6

(applying the fundamental defect standard to find that petitioner was not entitled to relief under

section 2255); United States v. Perez, No. 08-cr-0039-06 (DLC), 2016 WL 4775536, at *1

(S.D.N.Y. Sept. 14, 2016) (“The Supreme Court has held that post-sentencing changes in policy

do not support a collateral attack on the original sentence under § 2255.” (citing Addonizio, 442

U.S. at 186-87)).

       Mr. Delima seeks to reduce his sentence under 28 U.S.C. § 2255 by “assert[ing]

eligibility under § 3B1.2’s amendment 794” for a mitigating role adjustment for “being not as

culpable as the other participants in the criminal activity.” Second Mot. at 4. Mr. Delima relies

on the Ninth Circuit decision, United States v. Quintero-Leyva, to argue that Amendment 794,

which applies the mitigating role adjustment, is a clarifying amendment and therefore can be

applied retroactively. Id. at 1-2.

       The Court disagrees.

       In Quintero-Leyva, the Ninth Circuit reversed and remanded the defendant’s case by

applying three factors to determine that the Amendment 794 mitigating role adjustment could be

applied retroactively in direct appeals: “(1) whether the amendment is listed as a retroactive

amendment in U.S.S.G. 1B1.10(c); (2) whether the amendment is characterized as a clarification;




                                                 8
        Case 3:15-cr-00120-VAB Document 862 Filed 08/07/20 Page 9 of 11



and (3) whether the amendment resolves a circuit split.” 823 F.3d 519, 522 (9th Cir. 2016)

(citing United States v. Christensen, 598 F.3d 1201, 1205 (9th Cir. 2010)).

       The Court notes that while Quintero-Leyvas may provide persuasive reasoning, it is not

binding precedent in this Circuit. These factors have not been applied outside of the Ninth

Circuit, although the reasoning of Quintero-Leyva has been invoked by defendants in this

Circuit. Indeed, courts in this Circuit have focused instead on the high bar of Section 2255 and

whether the sentencing constituted a fundamental defect. See, e.g., United States v. Hoskins, 905

F.3d 97, 103 (2d Cir. 2018) (holding that it was an error to reduce defendant’s sentence under §

2255 because “defendant [] failed to show on the record . . . that the original sentence, if allowed

to stand, effects a miscarriage of justice”); Napoli v. United States, 45 F.3d 680, 683 (2d Cir.

1995) (“The burden therefore falls upon petitioners to demonstrate their entitlement to relief

under § 2255 in this case based on an error of law that constitutes a fundamental defect which

inherently results in a complete miscarriage of justice.” (internal quotation marks omitted)

(quoting Hardy v. United States, 878 F.2d 94, 97 (2d Cir. 1989))); Gomez-Rodriguez, 2020 WL

1430011, at *5–6 (denying petitioner’s Section 2255 motion because he failed to argue

constitutional error, lack of jurisdiction, and did not bear the burden of showing a fundamental

defect in his sentencing); Reed, 2017 WL 5573151, at *6–7 (denying petitioner’s Section 2255

motion because “[a]fter considering the decisions by the Second Circuit and other Courts of

Appeals, [the court] agree[d] that ‘a defendant seeking to apply a post-sentencing clarifying

amendment on collateral review must . . . demonstrate that the court’s failure to consider his

argument will result in a miscarriage of justice” (quoting Cook v. United States, Nos. 89-cr-346

(SWK), 03-civ-7922 (SWK), 2007 WL 3333068, at *9 (S.D.N.Y. Nov. 15, 2016))); United

States v. Dicks, No. 3:06-cv-548 (DJS), 2006 WL 1438524, at *1 (D. Conn. May 23, 2006)



                                                 9
        Case 3:15-cr-00120-VAB Document 862 Filed 08/07/20 Page 10 of 11



(“Accordingly, [petitioner’s] § 2255 petition fails because [petitioner] is not requesting relief for

a constitutional error, a lack of jurisdiction in the sentencing court, or an error of law or fact that

constitutes a fundamental defect that results in a complete miscarriage of justice.”).

       Mr. Delima asserts neither lack of jurisdiction nor constitutional error, and makes no

arguments that his present sentence, if allowed to stand, would amount to a fundamental defect

by the sentencing court. Without explaining how he was a minor or minimal participant under §

3B1.2, Mr. Delima merely asserts eligibility “as being not as culpable as the other participants in

the criminal activity.” Second Mot. at 4; see also Gomez-Rodriguez, 2020 WL 1430011, at * 6

(denying petitioner’s Section 2255 motion for a role adjustment because defendant failed to

allege a fundamental defect in his sentencing or any facts supporting the argument that he had

been a minor or minimal participant in a heroin distribution ring).

       Nor does Mr. Delima argue that his sentence was “in excess of the maximum authorized

by law.” 28 U.S.C. § 2255(a). Mr. Delima received a sentence of 105 months, which falls near

the low end of his sentencing range of 100 to 125 months. Plea Agreement at 4.

       Mr. Delima rather seeks to relitigate his sentence, which is not permitted under Section

2255 in this Circuit. Reed, 2017 WL 5573151, at *5 (“The grounds provided [for relief]

in section 2255 ... are narrowly limited, and it has ‘long been settled law that an error that may

justify reversal on direct appeal will not necessarily support a collateral attack on a final

judgment.’” (quoting Addonizio, 442 U.S. at 185)).

       Accordingly, Mr. Delima’s motion under 28 U.S.C. § 2255 will be denied.

            C. Waiver of Appeal

       The Second Circuit has routinely upheld appeal waivers, so long as they are knowingly,

voluntarily and competently provided by the defendant. See Gomez-Perez, 215 F.3d at 318;



                                                  10
         Case 3:15-cr-00120-VAB Document 862 Filed 08/07/20 Page 11 of 11



United States v. Rosa, 123 F.3d 94, 97 (2d Cir.1997) (citing United States v.

Maher, 108 F.3d 1513, 1531 (2d Cir.1997); United States v. Jacobson, 15 F.3d 19, 22–23

(2d Cir.1994); United States v. Salcido–Contreras, 990 F.2d 51, 53 (2d Cir.1993) (per

curiam); United States v. Rivera, 971 F.2d 876, 896 (2d Cir.1992)); Felder v. United States, 429

F.2d 534 (2d Cir.1970).

         Mr. Delima is further ineligible for relief because he waived his right to appeal or to

attack his conviction and sentence collaterally. Plea Agreement at 4-5. This waiver, which Mr.

Delima “acknowledge[d] that he [] knowingly and intelligently waiv[ed],” precludes him from

collaterally attacking or challenging a “sentence imposed by the Court [that] does not exceed 125

months,” and includes a specific reference to waiver of right to appeal under section 2255. Plea

Agreement at 4. (“The defendant agrees not to appeal or attack his conviction in any proceeding,

including but not limited to a motion under 28 U.S.C. § 2255 and/or § 2241.”).

   IV.      CONCLUSION

         For the reasons explained above, the Court DENIES the motions for sentence reduction.

         SO ORDERED at Bridgeport, Connecticut, this 7th day of August, 2020.

                                                                 /s/ Victor A. Bolden
                                                               Victor A. Bolden
                                                               United States District Judge




                                                  11
